Case 3:20-cv-00688-GPC-RBB Document 10 Filed 07/31/20 PageID.36 Page 1 of 2



  1   NORTON MOORE & ADAMS L.L.P.
  2   William A. Adams, Esq. CSBN. 135035
      wadams@nmalawfirm.com
  3
      501 West Broadway, Suite 800
  4   San Diego, California 92101
      Tel: (619) 233-8200
  5
      Fax: (619) 393-0461
  6

  7   Attorney for Defendants
  8

  9                     UNITED STATES DISTRICT COURT
 10
                      SOUTHERN DISTRICT OF CALIFORNIA

 11   JAMES RUTHERFORD, an           )     Case No. 3:20-CV-0688 GPC RBB
      individual,                    )
 12                                  )
                                     )     Complaint Filed: April 9, 2020
 13          Plaintiff,              )
                                     )
 14                                  )     DEFENDANTS’ NOTICE OF
      v.                             )     MOTION TO DISMISS PLAINTIFF’S
                                     )
 15
                                     )     COMPLAINT
 16   MARIBEL LEAL, an individual,   )
      ISRAEL RODRIGUEZ, an           )     FRCP Rules 12(b)(1), 12(b)(6), &
 17                                  )
      individual, PAUL RODRIGUEZ, an )     12(h)(3); & 28 USC §1367(c)
 18   individual; and DOES 1-10,     )
                                     )
      inclusive,                     )     Date: Sept. 18, 2020
 19
                                     )     Time: 1:30 P.M.
 20          Defendants.             )     Courtroom: 2D
                                     )
 21
                                     )     Judge: Hon. Gonzalo P. Curiel
                                     )
 22
                                     )
                                     )
 23
                                     )
                                     )
 24
                                     )
                                     )
 25

 26

 27

 28


                                           1
                         Defendants’ Notice of Motion to Dismiss
                              (3:20-CV-0688 GPC RBB)
Case 3:20-cv-00688-GPC-RBB Document 10 Filed 07/31/20 PageID.37 Page 2 of 2



  1   TO ALL PARTIES and THEIR ATTORNEYS OF RECORD:
  2         PLEASE TAKE NOTICE that on September 18, 2020, at 1:30 P.M. in the
  3   Edward J. Schwartz United States Courthouse, 221 West Broadway, Courtroom
  4   2D, San Diego, CA 92101, the Honorable Gonzalo P. Curiel presiding,
  5   Defendants MARIBEL LEAL, ISRAEL RODRIGUEZ, and PAUL RODRIGUEZ
  6   (hereinafter, “Defendants”) will and hereby do move this Court for issuance of an
  7   Order dismissing the Complaint of Plaintiff JAMES RUTHERFORD (“Plaintiff”)
  8   in the above-captioned lawsuit.
  9   Defendants’ motion is based on the following grounds:
 10      1. State law claims predominate Plaintiff’s Complaint,
 11      2. There are novel and complex issues of state law, and
 12      3. There are compelling reasons to decline supplemental jurisdiction under 28
 13         U.S.C. §1367(c).
 14         Defendants’ motion to dismiss will be and is based upon this notice of
 15   motion and motion, Defendants’ memorandum of points and authorities (filed
 16   concurrently), any Declarations or exhibits filed herewith, and the parties’
 17   subsequent briefing, declarations, evidence, and any additional argument and
 18   evidence which this Court chooses to entertain at the time of hearing on this
 19
      motion.
 20
      Date: July 31, 2020               NORTON MOORE & ADAMS LLP
 21
                                             By:_/s/William Adams__________
 22                                          William A. Adams
 23
                                             Attorney for Defendants

 24

 25

 26

 27

 28


                                               2
                            Defendant’s Notice of Motion to Dismiss
                                 (3:20-CV-0688 GPC RBB)
